Wood, J., (after stating the facts). The testimony on behalf of the appellees as to the value of the land taken for the right-of-way and the damages to the remainder by reason thereof was competent, and was sufficient here to sustain the verdict. See Fort Smith & Van Buren Dist. v. Scott, 103 Ark. 405. Appellant complains that the instructions of the court assumed that the balance” of the tract of land was damaged by the taking of the right-of-way and the construction of the street railway, and that, inasmuch as this was controverted by the testimony in behalf of the appellant, the instructions were erroneous and prejudicial. When these instructions are taken in connection with the instructions given at the instance of appellant, we are of the opinion that they could not have misled the jury, and that, they were not conflicting, but submitted the question to the jury as to whether the remainder of the land had been damaged. In Brinkley Car Works & Mfg. Co. v. Cooper, 75 Ark. 325, it was contended that an instruction assumed the existence of a fact which was in dispute, and we held that, the instruction standing alone might be open to that construction, but not so when read in connection with the other instructions, and that it would not be susceptible of the construction contended for by appellant. So we say here, the instructions, when considered together, as they must be, are not contradictory, and they furnished the jury a correct guide as to the elements to be considered in determining the measure of damages in suits to condemn according to the rule that has been often announced by this court. Stuttgart & Rice Belt Ry. v. Kocourek, 101 Ark. 47, and cases there cited. Judgment affirmed.